Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-19-00603-CV

                                  IN RE Cedric Bertnell EDWARDS, Sr.

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 18, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 5, 2019, relator filed a petition for writ of mandamus. The real party in

interest filed a response, to which relator replied. After considering the petition, the response, the

reply and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM




1
  This court has jurisdiction pursuant to section 273.061 of the Texas Election Code, which authorizes this court to
“issue a writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of
an election . . . regardless of whether the person responsible for performing the duty is a public officer.” TEX. ELEC.
CODE § 273.061.